Sroiroiin, J.
The plaintiffs have appealed from a judgment dissolving the attachment sued out in this case.
The attachment was procured on the sworn allegation that the defendant resides out of the State. He contends that, at the the date of the attachment, he resided in the parish of East Baton Rouge, in this State.
We think it clear, from the evidence, that he did so.
The appellant’s counsel indeed seems to admit that the defendant in part resided in this State, but urges that, as the State of Indiana was the domicil of his origin, and he had not remained uninterruptedly in the State for any entire year since he came here to live, he had not, at the time of attachment, acquired a legal residence in Louisiana pursuant to the Acts of 1816 and 1818. Bul. & Our. Dig. 286, 287.
We are of opinion that these statutes, if still in force, relate to the acquisition of political rights, and do not conflict with the rule of natural justice, that a person who actually lives in this State, animo manendi, should he personally «cited, and not brought into court by attachment on an allegation that he resides out of the State.
It is true a different interpretation was given to the Acts of 1816 and 1818 in the ease of Boone v. Sewage, 14 L. 189, a case cited with approbation in the case of State v. Judge of Probates of New Orleans, 2 Rob. 451.
But we think the correct construction of these statutes was indicated in the later case of Amis v. Bank of Louisiana, 9 Rob. 350, where they were spoken of as prescribing the conditions on which a political domicil in this State was to he acquired.
We are of opinion that the defendant cannot be said to reside out of the State in the sense of the Code of Practice, because he has occasionally gone out of the State, for temporary purposes, in each year since he came hither to live. He does not “reside out of the State” while he lives in it facto et animo manendi.
Judgment affirmed.